Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 13, 1989, convicting him of promoting gambling in the first degree (two counts) and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence obtained as a result of an eavesdropping warrant.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The contention that the hearing court erred in denying suppression of the eavesdropping evidence has been considered and rejected on the appeal of the appellant’s codefendant (see, People v Bialostok, 178 AD2d 537 [decided herewith]), and we find no basis for a different determination here.
The defendant’s remaining contentions are without merit. Kunzeman, J. P., Sullivan, Eiber and Ritter, JJ., concur.